  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                    MISSOURI, ST. JOSEPH DIVISION


MARILYN HURT,                                         )
                                                      )
                Plaintiff.                            )
                                                      )
vs.                                                   )
                                                      )       Case No.
MFA INCORPORATED                                      )
                                                      )       Division
                                                      )
Serve Registered Agent:                               )
The Corporation Company                               )       JURY TRIAL DEMANDED
201 Ray Young Drive                                   )
Columbia, MO 65201                                    )
                                                      )
                Defendant.                            )

                                         COMPLAINT

       COMES NOW, Plaintiff Marilyn Hurt, by and through the undersigned counsel, and

states and alleges as follows for her Petition against the above-named Defendant:

                                    NATURE OF THE CASE

       1.       This is an action for legal and equitable relief to address the deprivation of

Plaintiff’s civil rights based on sex discrimination, age discrimination and disability discrimination

in violation of the Missouri Human Rights Act (“MHRA”), Mo. Rev. Stat. § 213.010 et seq, Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.

       2.       Plaintiff seeks all available remedies from Defendant, including compensatory and

punitive damages, as well as her costs and reasonable attorneys’ fees as provided for by law, and

equitable relief the Court deems warranted.




            Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 1 of 14
                                             PARTIES

       3.       Plaintiff Marilyn Hunt is, and was at all times relevant to the allegations contained

herein, a female resident, over the age of 40, of the State of Missouri, who worked for Defendant

at its locations in Harrison County, Missouri and Gentry County, Missouri.

       4.       Defendant MFA Incorporated is a Midwest based regional farm supply and

marketing cooperative serving more than 45,000 farmers/owners in Missouri and adjacent states.

       5.       Defendant is a corporation authorized to and conducting business in the State of

Missouri, and more specifically in Bethany, Missouri and Albany, Missouri.

       6.       Defendant is and was at all times relevant to the allegations contained herein, an

“employer” as that term is defined in the MHRA, Mo. Rev. Stat. § 213.010(7), and as defined

under Title VII and the ADEA.

                                     JURISDICTION AND VENUE

       7.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 because

Plaintiff’s claims arise under federal statutes. This Court has supplemental jurisdiction over

Plaintiff’s state law claims arising under the Missouri Human Rights Act.

       8.       This Court has personal jurisdiction over the Defendant as Defendant employed

Plaintiff in Missouri, conducted and transacted business in Missouri, and all or a substantial portion

of the discriminatory and wrongful acts alleged herein occurred in the Western District of

Missouri.

       9.       Venue is proper in this Court because all or a substantial part of the alleged acts,

omissions and occurrences giving rise to the claims alleged herein occurred at Defendant’s

business, Plaintiff’s former place of employment, in Gentry County, Missouri.




            Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 2 of 14
                                      CONDITIONS PRECEDENT

        10.     Plaintiff timely filed her Charge of Discrimination (“Charge”) with the Missouri

Commission on Human Rights and the Equal Employment Opportunity Commission on or about

October 31, 2019, alleging discrimination on the basis of sex, age and disability against Defendant.

A copy of Plaintiff’s MCHR Charge is attached hereto as Exhibit A and incorporated herein by

reference.

        11.     The MCHR issued Plaintiff a Notice of Right to Sue with respect to her Charge of

Discrimination on or about May 11, 2020. A copy of the Notice of Right to Sue is attached hereto

as Exhibit B and incorporated herein by reference.

        12.     The Equal Employment Opportunity Commission issued Plaintiff a Notice of Right

to Sue with respect to her Charge of Discrimination on or about July 7, 2020. A copy of the Notice

of Right to Sue is attached hereto as Exhibit C and incorporated herein by reference.

        13.     This action has been timely filed with this Court and Plaintiff has met all conditions

precedent to filing this action.

                                        FACTUAL ALLEGATION

         14.    Plaintiff began her employment with Defendant in 1996 and held the position of

bookkeeper throughout her 22 1/2 years of employment with Defendant.

         15.    As a bookkeeper, Plaintiff’s duties and responsibilities included payroll entry,

account payables and receivables, clerical duties and customer service duties.

         16.    Plaintiff worked at Defendant’s Bethany, Missouri location, as well as the Albany,

Missouri location.

         17.    In June of 2018, Josh Miller became Plaintiff’s supervisor.




          Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 3 of 14
         18.    Supervisor Miller is significantly younger than Plaintiff and based on information

and belief was approximately 37 years old at the time of Plaintiff’s termination.

         19.    Prior to Josh Miller becoming Plaintiff’s supervisor, Plaintiff had been supervised

by David Cooper for approximately 11 years.

         20.    Miller became Plaintiff’s supervisor following David Cooper’s retirement from

MFA Incorporated.

         21.    During the 11 years when Cooper was Plaintiff’s supervisor, Plaintiff always

received positive evaluations.

         22.    In late October of 2018, just months after Miller became Plaintiff’s supervisor, she

was placed on a Performance Improvement Plan by Miller.

         23.    At the time Plaintiff was placed on a Performance Improvement Plan, Miller’s main

criticism of Plaintiff was that she allegedly accumulated excessive overtime and that Plaintiff’s

overtime needed to be minimized.

         24.    During Plaintiff’s 20 plus years as a bookkeeper for Defendant, overtime was

always necessary in order for Plaintiff to fulfill all of the duties and responsibilities of her position.

         25.    Per the Performance Improvement Plan, Plaintiff was to minimize her overtime and

was to be reviewed by Miller at the end of November 2018 to track her progress.

         26.    Following the Performance Improvement Plan being issued by Miller in October

of 2018, nothing further was said directly to Plaintiff about any alleged performance deficiencies

and her overtime hours were never criticized thereafter.

         27.    Miller never reviewed Plaintiff’s progress under the Performance Improvement

Plan in November of 2018.




          Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 4 of 14
        28.    Plaintiff submitted and was paid for overtime from October of 2018 until the time

of her termination with no further mention of her overtime accumulation being an issue.

        29.    Plaintiff received a raise at the beginning of November 2018 despite the alleged

deficiencies and Performance Improvement Plan.

        30.    In February or early March 2019, Miller told Defendant’s employees, including

Plaintiff, for everyone to watch their overtime and to try to keep it down.

        31.    However, Miller told Defendant’s employees that if they were “productive” then

overtime was okay. He told at least two men that they could continue with overtime because they

were “productive”. One male was a grain hauler and the other male was a National Automotive

Parts Association salesman.

        32.    Plaintiff’s work would also be considered as “productive” as Plaintiff would have

to process the money, sales, and accounting for sales made or work performed by Defendant’s

employees.

        33.    Based on the lack of any further criticism, the lack of Miller’s concern and follow

up regarding the Performance Improvement Plan, Plaintiff’s receipt of a raise and payment of her

overtime hours without issue, Plaintiff reasonably believed that she was successfully performing

her duties and responsibilities as she had for the previous 20+ years of her employment with

Defendant.

        34.    Miller never told Plaintiff “no more overtime” prior to May 28, 2019.

        35.    On or about May 28, 2019, Plaintiff was terminated.

        36.    At the time of her termination, Plaintiff was asked by Miller why she had over-time

the last pay period.




          Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 5 of 14
        37.     As Plaintiff was packing up her personal items, Miller said to Plaintiff “I told you

no more overtime.”

        38.     Later, Plaintiff learned she was terminated due to insubordination resulting from

her overtime accumulation.

        39.     At the time of her termination in May of 2019, Plaintiff was 65 years old.

        40.     Based on information and belief, Plaintiff was replaced with a 24-year-old female

who Plaintiff had previously trained for the position of bookkeeper at the Maysville, Missouri

location.

        41.     Plaintiff had significantly more experience and expertise than her younger female

replacement.

        42.     Based on information and belief, approximately 2 ½ years prior to Plaintiff’s

termination, the Maysville, Missouri bookkeeper was terminated by Miller and replaced with the

same young female who replaced Plaintiff.

        43.     Based on information and belief, the former Maysville, Missouri bookkeeper who

was terminated by Miller, was in her mid-50s at the time of her termination.

        44.     Plaintiff had been diagnosed with a hearing disability and began wearing a hearing

amplifier aid in August of 2018 to assist with her hearing disability.

        45.     Plaintiff wore the hearing amplifier aid daily at work, from August of 2018 until

the time of her termination.

        46.     During the time Miller supervised Plaintiff, she had a hearing disability.

        47.     Based on information and belief, Miller and Defendant were aware of Plaintiff’s

disability and/or perceived her as disabled as it relates to her hearing impairment.




            Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 6 of 14
           48.   Miller made Plaintiff’s job more difficult for her by yelling to her from his office

rather than using the phone system.

           49.   Miller would become frustrated with Plaintiff when she could not hear him, despite

making his communication with Plaintiff more difficult for her in light of her disability.

           50.   Defendant has engaged in a pattern and practice of discrimination based on gender

and age.

       51.       Defendant has engaged in an ongoing, pattern and practice of gender discrimination

and age discrimination against Plaintiff and other female employees.

       52.       On information and belief, the true reason for Plaintiff’s termination was

discrimination based on sex and/or age and was part of Defendant’s ongoing pattern of

discrimination.

       53.       At all times relevant herein, the individuals referenced, including but not limited to

Josh Miller, were acting within the course and scope of their agency and employment with

Defendant, or their actions were expressly authorized by Defendant, thereby making Defendant

vicariously liable for their actions under the doctrine of respondeat superior.

       54.       At all times relevant herein, Defendant ratified the actions of its employees and

agents thus making Defendant liable for the actions of its employees.

       55.       The discrimination Plaintiff experienced has caused, and will continue to cause,

lost wages and emotional distress.

       56.       As a result of the discrimination, Plaintiff has suffered and will continue to suffer

damages, including but not limited to lost wages, lost benefits, loss of earning capacity, loss of

career opportunity, emotional distress, diminished job opportunities and deprivation of civil rights.




            Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 7 of 14
                                               COUNT I
                                          Sex Discrimination
                                Pursuant to the MHRA, § 213.010 et seq.

        57.     Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        58.     During the course and scope of Plaintiff’s employment, Defendant engaged in a

pattern and practice of discrimination of Plaintiff based on her sex, in violation of the MHRA.

        59.     By reason of Plaintiff’s sex, Defendant discriminated against Plaintiff in ways

including but not limited to unfair criticism, unfair and unwarranted discipline, and termination.

        60.     By reason of Plaintiff’s sex, Defendant treated Plaintiff and other females less

favorably than their male contemporaries and counterparts.

        61.     The discrimination to which Plaintiff was subjected included Defendant unfairly

disciplining Plaintiff and terminating Plaintiff’s employment.

        62.     The actions of Defendant have been discriminatory and constituted a disparity in

treatment toward Plaintiff as to job terms, conditions, and privileges of employment, and constitute

unlawful employment practices in violation of the MHRA.

        63.     As a direct and proximate cause of Defendant’s discrimination, Plaintiff has

incurred and will continue to incur damages, including lost wages and emotional distress.

        64.     The actions set forth herein were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff, and therefore Plaintiff is entitled to

punitive damages from Defendant to punish and deter Defendants and others from like conduct.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

I of her Complaint, for a finding that she has been subjected to unlawful discrimination as

prohibited by R.S.Mo. § 213.010, et seq.; for an award of compensatory and punitive damages,




          Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 8 of 14
for costs expended, reasonable attorneys’ fees, and such other and further relief as this Court

deems just, proper, and equitable.

                                               COUNT II
                                          Age Discrimination
                                 Pursuant to the MHRA §213.010 et seq.

        65.     Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        66.     During the course and scope of Plaintiff’s employment, Defendant engaged in a

pattern and practice of discrimination of Plaintiff based on her age, in violation of the MHRA.

        67.     By reason of Plaintiff’s age, Defendant discriminated against Plaintiff in ways

including but not limited to unfairly discipling and criticizing Plaintiff, and ultimately

terminating her employment, all in violation of the MHRA.

        68.     By reason of their age, Defendant treated Plaintiff and other older employees,

including older female employees, less favorably than younger employees.

        69.     The actions of Defendant, as noted above, have been discriminatory and constituted

a disparity in treatment toward Plaintiff as to job terms, conditions, and privileges of employment,

and constitute unlawful employment practices in violation of the MHRA.

        70.     As a direct and proximate cause of Defendant’s discrimination, Plaintiff has

incurred and will continue to incur damages, including lost wages and emotional distress.

        71.     The actions set forth herein were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff, and therefore Plaintiff is entitled to

punitive damages from Defendant to punish and deter Defendants and others from like conduct.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

II of her Complaint, for a finding that she has been subjected to unlawful discrimination as




          Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 9 of 14
prohibited by R.S.Mo. § 213.010, et seq.; for an award of compensatory and punitive damages, for

costs expended, reasonable attorneys’ fees, and such other and further relief as this Court deems

just, proper, and equitable.

                                            COUNT III
                           Disability/Perceived Disability Discrimination
                          Pursuant to the MHRA, R.S.Mo. § 213.010, et seq.

        72.     Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        73.     The conduct and actions of Defendant constitute improper and discriminatory

behavior.

        74.     Plaintiff’s disability and/or perceived disability was a motivating factor in the

discriminatory and harassing conduct she suffered and experienced.

        75.     Defendant’s discriminatory conduct has included, but is not limited to, disciplining

Plaintiff, and making the terms and conditions of her employment more difficult.

        76.     Plaintiff’s terms, conditions, and privileges of employment have been adversely

altered because of the Defendant’s discriminatory conduct on the basis of Plaintiff’s disability

and/or perceived disability.

        77.     Defendant’s conduct described herein further unnecessarily and unreasonably

interfered with Plaintiff’s ability to perform her job.

        78.     Defendant’s conduct has caused Plaintiff degradation, humiliation, and emotional

distress.

        79.     As a direct and proximate cause of the discrimination, Plaintiff as incurred and

continues to incur damages, including lost wages and emotional distress.




            Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 10 of 14
        80.     The actions and conduct set forth herein were outrageous and showed an evil

motive or reckless indifference or conscious disregard for the rights of Plaintiff, and therefore

Plaintiff is entitled to punitive damages from Defendant to punish Defendant and to deter

Defendant and others from like conduct.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

III of her Complaint for Damages, for a finding that she has been subjected to unlawful

discrimination as prohibited by R.S.Mo. § 213.010, et seq.; for an award of compensatory and

punitive damages, for costs expended, reasonable attorneys’ fees, and such other and further relief

as this Court deems just, proper, and equitable.

                                                 COUNT IV
                                        Title VII Sex Discrimination
                                         (42 U.S.C. §2000e et seq.)

        81.     Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        82.     During the course and scope of Plaintiff’s employment, Defendant’s

representatives, including but not limited to Josh Miller, while acting within the course and scope

of their employment, engaged in a pattern and practice of discrimination against Plaintiff based on

her gender in violation of Title VII.

        83.     By reason of Plaintiff’s sex, Defendant treated Plaintiff and other females less

favorably than their male contemporaries and counterparts.

        84.     The discrimination to which Plaintiff was subjected included unfair criticism,

unfair and unwarranted discipline and ultimately termination.

        85.     The actions of Defendant have been discriminatory and constituted a disparity in

treatment toward Plaintiff as to job terms, conditions, and privileges of employment, and constitute




         Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 11 of 14
unlawful employment practices in violation of Title VII

        86.     As a direct and proximate cause of Defendant’s discrimination, Plaintiff has

incurred and will continue to incur damages, including lost wages and emotional distress.

        87.     The actions set forth herein were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff, and therefore Plaintiff is entitled to

punitive damages from Defendant to punish and deter Defendants and others from like conduct.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

IV of her Complaint for Damages, for a finding that she has been subjected to unlawful

discrimination as prohibited by 42 U.S.C. §2000e et seq.; for an award of compensatory and

punitive damages, for costs expended, reasonable attorneys’ fees, and such other and further relief

as this Court deems just, proper, and equitable.

                                            COUNT V
                    Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.)

        88.     Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        89.     Plaintiff was 65 years old at the time of her termination.

        90.     Throughout her 20 plus years of employment, Plaintiff met or exceeded

expectations.

        91.     During the course and scope of Plaintiff’s employment, Defendant engaged in a

pattern and practice of discrimination of Plaintiff based on her age, in violation of the ADEA.

        92.     By reason of Plaintiff’s age, Defendant discriminated against Plaintiff in ways

including but not limited to unfairly criticizing and disciplining Plaintiff, and terminating

Plaintiff’s employment.

        93.     By reason of Plaintiff’s age Defendant treated Plaintiff and other older employees,




         Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 12 of 14
including older female employees, less favorably than younger employees.

       94.     The actions of Defendant, as noted above, have been discriminatory and constituted

a disparity in treatment toward Plaintiff as to job terms, conditions, and privileges of employment,

and constitute unlawful employment practices in violation of the ADEA.

       95.     As a direct and proximate cause of Defendant’s discrimination, Plaintiff has

incurred and will continue to incur damages, including lost wages and emotional distress.

       96.     The actions set forth herein were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff, and therefore Plaintiff is entitled to

punitive damages from Defendant to punish and deter Defendants and others from like conduct.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

V of her Complaint, for a finding that she has been subjected to unlawful discrimination; for an

award of back pay, including lost fringe benefits, bonuses, cost of living increase and other benefits

including interest, equitable relief in the form of front pay or reinstatement, for an award of

compensatory and liquidated damages, for costs expended, reasonable attorneys’ fees, and such

other and further relief as this Court deems just, proper, and equitable.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all triable issues set forth in her Complaint.

                                                       Respectfully submitted,

                                                       HOLMAN SCHIAVONE, LLC

                                                   By: /s/Anne Schiavone _______
                                                      Anne Schiavone, MO Bar #49349
                                                      4600 Madison Avenue, Suite 810
                                                      Kansas City, Missouri 64112
                                                      Telephone: 816.283.8738
                                                      Facsimile: 816.283.8739
                                                      aschiavone@hslawllc.com




         Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 13 of 14
                                  and

                                  THE MCCALLISTER LAW FIRM, P.C.

                            By:   /s/ Brian F. McCallister
                                  Brian F. McCallister     MO #37383
                                  Andrew D. Ferrell        MO #67468
                                  917 West 43rd Street
                                  Kansas City, MO 64111-3133
                                  Telephone:     (816) 931-2229
                                  Fax:           (816) 756-1181
                                  Email: brian@mccallisterlawfirm.com
                                          anderew@mccallisterlawfirm.com

                                  ATTORNEYS FOR PLAINTIFF




Case 5:20-cv-06106-SRB Document 1 Filed 07/22/20 Page 14 of 14
